Citation Nr: 1542826	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-21 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the appellant's combined disability rating of 70 percent, effective June
1, 2010 was properly calculated.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to January 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2011 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The October 2010 decision produced the issue concerning the calculation of the Veteran's combined disability rating.  The March 2011 rating decision denied TDIU benefits.  

This matter was previously before the Board in August 2013 and September 2014.

In May 2015, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that, in August 2015, the Veteran submitted a request for a live hearing.  The Veteran is entitled to only one hearing before the Board, which was conducted in May 2015 and addressed the issue on appeal.  See 38 C.F.R. §§  20.700(a), 20.1507(b)(1).  Moreover, as the Veteran's claim is being granted in the decision below, his request for a second hearing in this appeal has been rendered moot. 


FINDINGS OF FACT

1.  At the travel board hearing in May 2015, prior to the promulgation of an appellate decision the Veteran requested to withdraw the appeal concerning the calculation of his combined disability rating.  

2.  The evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of whether the Veteran's combined disability rating of 70 percent, effective June 1, 2010 was properly calculated have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, at the Veteran's May 2015 travel board hearing, the Veteran requested to withdraw the appeal on the issue of whether his combined disability rating of 70 percent, effective June 1, 2010 was properly calculated.  See May 2015 hearing transcript, p 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.




II.  TDIU

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

To qualify for a total rating for compensation purposes, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities provided that if there is one such disability, it shall be ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).


The Veteran is service connected for a right knee disability evaluated as 60 percent disabling from June 2010; a left knee disability which was evaluated as 10 percent disabling from June 2010 to August 2011, 100 percent disabling (surgeries and convalescence) from August 2011 to May 1, 2015, and as 60 percent disabling thereafter; tinnitus, evaluated as 10 percent disabling, and hearing loss, which is rated as non-compensable.  

For the period prior to August 2011, the Veteran's combined disability evaluation was 70 percent.  

For the period from August 2011 to May 2015, the Veteran's combined disability evaluation was 100 percent.  

Since May 2015, the Veteran's combined disability evaluation has been 90 percent.   

The Veteran meets the threshold schedular criteria for an award of TDIU benefits.  

The claims file shows that the Veteran was last employed in June 2001 as a health inspector for the Erie County Health Department.  The Veteran reported he has a four year college education and has had additional training classes in radioactive materials handling and pesticide application.  The Veteran reported he could not sit, stand, or assume any position for more than 15 to 20 minutes and he had to lie down frequently.

At the October 2012 VA examination, the Veteran reported that due to his immobilizer and left leg condition, he had extreme difficulty with mobilization and required frequent dressing changes.  At the January 2014 VA examination, the examiner determined all types of employment were not possible as the Veteran was wheelchair bound.  VA treatment records show that the Veteran underwent a revision arthroplasty of the left knee in March 2014.

At the May 2015 Board hearing, the Veteran presented photographs from 2011 showing an opening in the skin tissue covering his knee.  He then unwrapped the bandage on his left knee in the presence of the undersigned who noted a gap in the tissue at the knee approximately the size of the palm of the hand, such that the prosthesis within the knee joint area was visible.  The Veteran's calf also was swollen.  The Veteran reported that he had to change the dressing on the knee three times per day and that he had difficulty sleeping due to pain.  The Veteran noted that it had looked this way, or worse, since his surgery four years prior.  The claims file contains photographs from April, May, and October 2014, and August 2015 showing the skin and tissue at the knee to be open and the prosthesis visible.  

The evidence plainly establishes entitlement to TDIU benefits.


ORDER

The appeal of the issue of whether the Veteran's combined disability rating of 70 percent, effective June 1, 2010 was properly calculated is dismissed.

Subject to the law and regulations governing the payment of monetary benefits, entitlement to TDIU benefits is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


